Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/351,387 filed on June 18, 2021.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Patterned Ground Shield Device Including Multiple Patterned Ground Shield Layers”.



Claim Objections
6.	Claims 1-7, 9-11, 13-16, 18-20 are objected to because of the following informalities:
The claims 1-7, 9-11, 13-16, 18-20 have been amended with better alignment with prior claim languages, and/or to avoid indefiniteness due to lack of antecedent basis. Or, the applicant further requires to amend/clarify the claim languages as underlined.
Claim 1. (As amended) A patterned ground shield device, comprising:
a first patterned ground shield layer
a plurality of first strip-shaped structures, each of the plurality of first strip-shaped structures comprises an oxide diffusion material; and
a second patterned ground shield layer
a plurality of second strip-shaped structures, each of the plurality of second strip-shaped structures comprises a conductive material, wherein the plurality of first strip-shaped structures and the plurality of second strip-shaped structures are disposed to each other in an interlaced manner.

Claim 2. (As amended) The patterned ground shield device of claim 1, wherein a portion of the plurality of first strip-shaped structures are disposed in a first direction, and a portion of the plurality of second strip-shaped structures are disposed in the first direction.

Claim 3. (As amended) The patterned ground shield device of claim 2, wherein the plurality of first strip-shaped structures which are disposed in the first direction and the plurality of second strip-shaped structures which are disposed in the first direction are disposed to each other in an interlaced manner.

Claim 4. (As amended) The patterned ground shield device of claim 3, wherein in the first direction, a disposition sequence of the plurality of first strip-shaped structures and the 12Attorney Docket No. 0114973.380US2 plurality of second strip-shaped structures is that a first strip-shaped structure, a second strip-shaped structure, the first strip-shaped structure, and the second strip-shaped structure.

Claim 5. (As amended) The patterned ground shield device of claim 4, wherein a portion of the plurality of first strip-shaped structures are disposed in a second direction, and a portion of the plurality of second strip-shaped structures are disposed in the second direction.

Claim 6. (As amended) The patterned ground shield device of claim 5, wherein the plurality of first strip-shaped structures which are disposed in the second direction and the plurality of second strip-shaped structures which are disposed in the second direction are disposed to each other in an interlaced manner.

Claim 7. (As amended) The patterned ground shield device of claim 6, wherein in the second direction, a disposition sequence of the plurality of first strip-shaped structures and the plurality of second strip-shaped structures is that the first strip-shaped structure, the second strip-shaped structure, the first strip-shaped structure, and the second strip-shaped structure.

Claim 9. (As amended) The patterned ground shield device of claim 1, wherein a first line width of each of the plurality of first strip-shaped structures is different from a second line width of each of the plurality of second strip-shaped structures.

Claim 10. (As amended) The patterned ground shield device of claim 1, wherein a second line width of each of the plurality of second strip-shaped structures is larger than a first line width of each of the plurality of first strip-shaped structures.

Claim 11. (As amended) The patterned ground shield device of claim 1, further comprising:
a substrate, wherein the plurality of first strip-shaped structures are disposed on the substrate.

Claim 13. (As amended) The patterned ground shield device of claim 1, wherein the plurality of first strip-shaped structures comprise:
a first trunk; and
a plurality of first branches

Claim 14. (As amended) The patterned ground shield device of claim 13, wherein the first trunk is perpendicular to the plurality of first branches.

14Attorney Docket No. 0114973.380US2Claim 15. (As amended) The patterned ground shield device of claim 14, wherein the plurality of second strip-shaped structures comprise:
a second trunk; and
a plurality of second branches

Claim 16. (As amended) The patterned ground shield device of claim 15, wherein the second trunk is perpendicular to the plurality of second branches.

Claim 18. (As amended) The patterned ground shield device of claim 17, wherein the plurality of first branches and the plurality of second branches are disposed to each other in an interlaced manner.

Claim 19. (As amended) The patterned ground shield device of claim 18, wherein one of the plurality of first branches is regard as a first sub-trunk, wherein the plurality of first strip-shaped structures further comprise:
a plurality of first sub-branchesplurality of first sub-branches are perpendicular to the plurality of first branches, and the plurality of first sub-branches and the first trunk are disposed to each other in parallel.

15Attorney Docket No. 0114973.380US2 Claim 20. (As amended) The patterned ground shield device of claim 19, wherein one of the plurality of second branches is regard as a second sub-trunk, wherein the plurality of second strip-shaped structures further comprise:
a plurality of second sub-branchesplurality of second branches, and the plurality of second sub-branches and the second trunk are disposed to each other in parallel.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2008/0029854 A1) in view of Lee et al. (2018/0374798 A1).
Regarding independent claim 1, Hung et al. teaches a patterned ground shield device (Figs. 6A-6B, para [0047]), comprising:
a first patterned ground shield layer (624, para [0047]) located on a first layer, comprising:
a plurality of first strip-shaped structures (624….624), each (624) of the plurality of first strip-shaped structures (624….624) comprises a diffusion region (para [0047]); and
a second patterned ground shield layer (622) located on a second layer, comprising:
a plurality of second strip-shaped structures (622….622), each (622) of the plurality of second strip-shaped structures (622….622) comprises a conductive material (para [0047]), wherein the plurality of first strip-shaped structures (624….624) and the plurality of second strip-shaped structures (622….622) are disposed to each other in an interlaced manner (interlock or alternately aligned to each other, see Fig. 6B).

    PNG
    media_image1.png
    427
    792
    media_image1.png
    Greyscale

Hung et al. is not explicitly disclosing wherein, the first strip-shaped structure comprises an oxide diffusion material.
Lee et al. teaches wherein (Fig. 1A), the shielding layer (150) comprises an oxide diffusion material (metal oxide doped conductive polymer material, para [0046]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Lee et al., and modify the shielding material of Hung et al. with metal oxide, in order to in order to minimize electro-magnetic Interference (EMI) radiation from the semiconductor device, in addition, radio frequency is required to prevent RF radiation from external sources from interfering with operation of the semiconductor device (¶0003).
Regarding claim 2, Hung et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Hung et al. teaches wherein (Fig. 6B), a portion (horizontal portion, see figure below) of the plurality of first strip-shaped structures (624….624) are disposed in a first direction (horizontal direction), and a portion of the plurality of second strip-shaped structures (622….622) are disposed in the first direction (horizontal direction).

    PNG
    media_image2.png
    357
    457
    media_image2.png
    Greyscale

Regarding claim 3, Hung et al. and Lee et al. teach all of the limitations of claim 2 from which this claim depends.
Hung et al. teaches wherein (Figs. 6A-6B), the plurality of first strip-shaped structures (624….624) which are disposed in the first direction and the plurality of second strip-shaped structures (622….622) which are disposed in the first direction are disposed to each other in an interlaced manner (interlock or alternately aligned to each other, see Fig. 6A).
Regarding claim 4, Hung et al. and Lee et al. teach all of the limitations of claim 3 from which this claim depends.
Hung et al. teaches wherein (Figs. 6A-6B), in the first direction (horizontal direction, see figure in claim 2), a disposition sequence of the plurality of first strip-shaped structures (624….624) and the12Attorney Docket No. 0114973.380US2 plurality of second strip-shaped structures (622….622) is that a first strip-shaped structure (624), a second strip-shaped structure (622), the first strip-shaped structure (624), and the second strip-shaped structure (622).
Regarding claim 5, Hung et al. and Lee et al. teach all of the limitations of claim 4 from which this claim depends.
Hung et al. teaches wherein (Fig. 6A), a portion (vertical portion, see figure below) of the plurality of first strip-shaped structures (624….624) are disposed in a second direction (vertical direction), and a portion (vertical portion, see figure below) of the plurality of second strip-shaped structures (622….622) are disposed in the second direction (see figure below).

    PNG
    media_image2.png
    357
    457
    media_image2.png
    Greyscale


Regarding claim 6, Hung et al. and Lee et al. teach all of the limitations of claim 5 from which this claim depends.
Hung et al. teaches wherein (Fig. 6A), the plurality of first strip-shaped structures (624….624) which are disposed in the second direction (vertical direction) and the plurality of second strip-shaped structures (622….622) which are disposed in the second direction (vertical direction) are disposed to each other in an interlaced manner (interlock or alternately aligned to each other, see figure in claim 5).
Regarding claim 7, Hung et al. and Lee et al. teach all of the limitations of claim 6 from which this claim depends.
Hung et al. teaches wherein (Fig. 6A), in the second direction, a disposition sequence of the plurality of first strip-shaped structures (624….624) and the plurality of second strip-shaped structures (622….622) is that the first strip-shaped structure (624), the second strip-shaped structure (622), the first strip-shaped structure (624), and the second strip-shaped structure (622).
Regarding claim 8, Hung et al. and Lee et al. teach all of the limitations of claim 7 from which this claim depends.
Hung et al. teaches wherein (Fig. 6A), the first direction is perpendicular to the second direction (see annotated figure below).

    PNG
    media_image2.png
    357
    457
    media_image2.png
    Greyscale



Regarding claim 11, Hung et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Hung et al. teaches wherein (Fig. 6A), further comprising:
a substrate (600, para [0047]), wherein the plurality of first strip-shaped structures (624….624) are disposed on the substrate (600).
Regarding claim 12, Hung et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Hung et al. teaches wherein (Fig. 6B), the first layer (see annotated in the figure below) and the second layer (see annotated in figure below) are different layers.

    PNG
    media_image1.png
    427
    792
    media_image1.png
    Greyscale

Regarding claim 13, Hung et al. and Lee et al. teach all of the limitations of claim 1 from which this claim depends.
Hung et al. teaches wherein (Fig. 6A: see figure below), the plurality of first strip-shaped structures comprise:
a first trunk (640); and
a plurality of first branches (624) coupled to the first trunk (640).

    PNG
    media_image3.png
    832
    363
    media_image3.png
    Greyscale


12.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2008/0029854 A1) in view of Lee et al. (2018/0374798 A1) as applied to claim 1 above, and further in view of another embodiment of Hung et al. (Fig. 5).
Regarding claim 9, Hung et al. and Lee et al. teaches all of the limitations of claim 1 from which this claim depends.
The embodiment of Hung et al. (Figs. 6A-6B) is explicitly silent of disclosing wherein, a first line width of each of the plurality of first strip-shaped structures is different from a second line width of each of the plurality of second strip-shaped structures.
Another embodiment of Hung et al. (Fig. 5) teaches, wherein a first line width (horizontal length: width 1) of each of the plurality of first strip-shaped structures (504….504) is different (thinner vs. wider) from a second line width (horizontal length: width 2) of each of the plurality of second strip-shaped structures (502….502).

    PNG
    media_image4.png
    280
    481
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the another embodiment of Hung et al. (Fig. 5), while forming the shielding pattern for shielding the inductor device of Hung et al. (Figs. 6A-6B), in order to provide better EMI protection due to overlapping structure of the conductive layers and the diffusion regions, and the inductor device to provide relatively high factor Q (para [0014]).

Regarding claim 10, Hung et al. and Lee et al. teaches all of the limitations of claim 1 from which this claim depends.
The embodiment of Hung et al. (Figs. 6A-6B) is explicitly silent of disclosing wherein, a second line width of each of the plurality of second strip-shaped structures is larger than a first line width of each of the plurality of first strip-shaped structures.
Another embodiment of Hung et al. (Fig. 5: see figure in claim 9) teaches, wherein a second line width (horizontal width: width 2) of each of the plurality of second strip-shaped structures (502….502) is larger than a first line width (horizontal length: width 1) of each of the plurality of first strip-shaped structures (504….504).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the another embodiment of Hung et al. (Fig. 5), while forming the shielding pattern for shielding the inductor device of Hung et al. (Figs. 6A-6B), in order to provide better EMI protection due to overlapping structure of the conductive layers and the diffusion regions, and the inductor device to provide relatively high factor Q (para [0014]).

Allowable Subject Matter
13.	Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 recites “….
wherein the first trunk is perpendicular to the plurality of first branches”.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819